Title: Agreement with William Halley, 20 February 1786
From: Halley, William,Smith, Alexander
To: 



February 20th 1786

I have this Day agree’d to pay for the Use of Genrl Washingtons House and Lott in the Town of Alexandria (lately occupy’d by Doctr Wm Brown) for the Term of one year from this Date Forty Pound Specie, to Fence in the Lott with a Good and sufficient Fence either of Post and Rail or Plank, to cleanse and repair

the drain leadg from the Cellar and Glaze the Windows of the said House.

William Halley

 
I promise to see the above engagement fullfil’d.

Alexandr Smith

